                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF DELAWARE

TENDYNE HOLDINGS, INC.
SECURITYHOLDERS'
REPRESENTATIVE COMMITTEE,
ONBEHALFOFTHETENDYNE
HOLDINGS, INC.                               Civil Action No. 18-1070-CFC
SECURITYHOLDERS,


                         Plaintiff,

                   V.

ABBOTT VASCULAR, INC. and
ABBOTT LABORATORIES,

                         Defendants.




                           MEMORANDUM ORDER

      Plaintiff Tendyne Holdings, Inc. Securityholders' Representative Committee

(the Committee) filed this breach of contract action on behalf of the former

securityholders ofTendyne Holdings, Inc. {Tendyne) against Defendants Abbott

Vascular, Inc. and Abbott Laboratories (collectively, Abbott). In Count I of the

Amended Complaint, the Committee alleges that Abbott breached a Merger

Agreement and the covenant of good faith and fair dealing by failing to exert

"Commercially Reasonable Efforts" in commercializing a medical device called
the Tendyne Valve, which Tendyne had begun to develop before the merger. D.I.

25   ,r 213.   In Count II, the Committee alleges that Abbott breached the Merger

Agreement by failing to satisfy "its obligation to provide to [the Committee] the

type of Earn-out Reports mandated by section l.13(b)(ii) of the Merger

Agreement." Id.      ,r 221.   Abbott has moved pursuant to Federal Rule of Civil

Procedure 12(b)(6) to dismiss with prejudice the Amended Complaint for failure to

state a claim upon which relief can be granted. D.I. 29.

        The two counts in the Amended Complaint replicate the two counts of the

original complaint except that the amended counts add considerable detail to the

facts alleged in support of the contract claims. I dismissed the original complaint

by a previous Memorandum Order. D.I. 23. I set forth in that Memorandum Order

the applicable legal standards for Rule 12(b)(6) and Delaware contract law, and

will not repeat those well-established standards here. Nor will I restate the relevant

provisions in the Merger Agreement that were set forth in the earlier Memorandum

Order~ Instead, as I write for the parties, I will incorporate by reference the earlier

Memorandum Order and recite here only the relevant facts not set forth in that

Memorandum Order.

        The Amended Complaint cures the deficiencies in the original complaint

that led me to grant Abbott's original motion to dismiss. Unlike the original

complaint, which "contain[ed] only conclusory assertions that Abbott breached the


                                              2
Agreement by failing to use Commercially Reasonable Efforts," id. at 5, the

Amended Complaint alleges specific facts that explain how Abbott's failure to

exert Commercially Reasonable Efforts "unduly delayed the development of the

Tendyne Valve and prevented the device from achieving the First Milestone in a

timely manner," D.I.251109. The Amended Complaint alleges, for example, that

"[l]ike every other medical device manufacturer, Abbott usually considers utilizing

multiple Notified Bodies [i.e. regulatory agencies] to obtain CE Marks [i.e., marks

that confirm conformity with health, safety, and environmental protection

standards for products sold within the European Economic Area] for its products."

Id.   1 116.   But, as alleged in the Amended Complaint, after the Merger, Abbott

"initially elected to pursue discussions regarding the path for obtaining a CE Mark

for the Tendyne Valve with only a single Notified Body, the UK-based British

Standards Institution ('BSI')," and "did not adequately investigate whether another

Notified Body would offer the Tendyne Valve a quicker, more efficient, more cost-

effective path to a CE Mark." Id. 11 110-11.

         The Amended Complaint further alleges that "Abbott aggravated its decision

to work exclusively with BSI ... by dramatically, and unnecessarily, expanding

the scope of the Tendyne Valve Clinical Trial following the Merger." Id. 1121.

As the Amended Complaint explains, to expedite clinical trials, "[n]either Abbott

nor its competitors typically enlist more patients in a clinical trial than a Notified


                                            3
Body requires to issue a CE Mark." Id.       ,r 131.   But in this case, even though "prior

to the Merger, Tendyne and BSI had agreed that Tendyne could obtain a CE Mark

for the Tendyne Valve by showing successful results in a controlled study

involving 40-60 patients," id.     ,r 123, Abbott "unilaterally decided following the
Merger to dramatically expand the scope of the Tendyne Valve Clinical Trial to

110 patients," id.   ,r 129.
      Also unlike the original complaint, the Amended Complaint alleges facts to

support its claim that Abbott breached § l .13(b)(ii) of the Agreement by failing to

provide to the Committee sufficient reports of the Tendyne Valve's progress.

Section 1.13(b)(ii) required Abbott to provide the Committee with periodic reports

that "describ[e] in reasonable detail [Abbott's] progress towards achievement of

each Earn-out Event." D.I. 32 at 17. The Amended Complaint specifically alleges

(with numerous examples) how Abbott's reports failed to provide reasonable

details of its progress (and lack of progress) towards achievement of the Earn-out

Events. See, e.g., D.I. 25     ,r 184 (alleging that the reports provided the Committee
"with no meaningful explanation regarding ... the overall status of Abbott's

efforts to commercialize the Tendyne Valve[,] ... the device's progress towards

regulatory approval[,] ... the reasons for Abbott's significant expansion of the size

of the Clinical Trial after the Merger[,] ... the reasons for Abbott's repeated

failure to meet its stated patient enrollment goals for the Clinical Study[,] ... [and]


                                              4
the reasons for Abbott's repeated revision of the Tendyne Valve's quality

management system [which the Amended Complaint alleges contributed to

Abbott's undue delay and failure to achieve the Earn-out event]"); id.    ,r,r 188-89
(alleging that the reports "provide[d] only a single lump-sum total for forecasted

spending versus actual spending without any further explanation" and "provided

no data concerning whether: there had been cost overruns in particular areas of the

development process; Abbott had under-funded particular planned development

steps; or funding restrictions were impacting the conformity assessment process").

      Despite the detailed nature of these allegations, Abbott argues that they are

insufficient to state a claim for three reasons. First, Abbott states that "[a] review

of the reports," which Abbott filed with the Court and asks me to examine, "shows

that they do provide reasonable detail." D.I. 30 at 21. Putting aside the question of

whether it is appropriate for me to consider the reports in the context of a Rule

l 2(b)(6) motion, it is clearly inappropriate for me to dismiss a claim under Rule

12(b)(6) based on my determination about the reasonableness of the level of detail

in a report. "Reasonableness is a question of fact to be determined by the finder of

fact." Desert Equities, Inc. v. Morgan Stanley Leveraged Equity Fund, IL L.P.,

624 A.2d 1199, 1206 (Del. 1993) (citation omitted).

      Second, Abbott argues that a "full-disclosure provision" in § l. l 3{b)(ii)

"provides that if Abbott's written reports are believed to be inadequate-as [the


                                           5
Committee] alleges ... -then [the Committee] will 'request in writing a meeting

with representatives of [Abbott] to discuss such report, [and Abbott] shall make

available in person or by phone for such a meeting appropriate representatives."'

D.I. 30 at 21 (quoting § l. l 3(b)(ii) of Merger Agreement). Abbott argues that

because the Amended Complaint "never alleges that [the Committee] requested a

meeting and was denied, or that any meetings conducted were unsatisfactory," it

cannot allege a breach-of-contract claim based on a deficient report. Id. This

argument fails, however, because, although § 1.13 required Abbott to make

available a representative ifthe Committee asked for a meeting to discuss a report,

nothing in the Merger Agreement required the Committee to request such a

meeting or made such a request a condition precedent to filing a law suit based on

Abbott's alleged failure to provide sufficient reports.

      Third, Abbot argues that the Amended Complaint "never alleges any harm

from the breach." Id. But the Amended Complaint alleges that Abbott's

obligation to provide reasonably detailed reports "ha[d] great significance" because

the reports were intended "to facilitate [the Committee's] ability to monitor

Abbott's adherence to its Commercially Reasonable Efforts obligation and to

enforce that duty if Abbott breached the Merger Agreement." D.I. 25 ,I 16. Thus,

it can be plausibly inferred from the Amended Complaint that the Committee was

damaged by Abbott's breach of its reporting obligations because the deficient


                                           6
reports limited the Committee's ability to monitor and enforce Abbott's adherence

to its obligation to exert Commercially Reasonable Efforts to achieve the Earn-out

Events.

      Finally, Abbott devotes the bulk of its briefing to arguing that the Amended

Complaint should be dismissed with prejudice because it alleges inconsistent

theories. In Abbott's words, the Amended Complaint

             is at war with itself. , It alleges first that the [transcatheter
             mitral valve replacement] market was so lucrative that
             Abbott spent a quarter of a billion dollars to acquire
             Tendyne and the Tendyne Valve ....

             [The Committee] then alleges that, having won the prize
             at great cost, Abbott deliberately threw it all away [and]
             decided to forego a huge share of a multi-billion-:dollar
             market-all to avoid paying a comparatively modest
             [earn-out] milestone of $50 million [to the Committee].

D.I. 30 at 6-7. Even assuming Abbott is correct that the Amended Complaint sets

forth inconsistent theories, that inconsistency would not warrant dismissal. Under

Federal Rule of Civil Procedure 8(d)(2), "[a] party may set out 2 or more

statements of a claim or defense alternatively or hypothetically, either in a single

count or defense or in separate ones. If a party makes alternative statements, the

pleading is sufficient if any one of them is sufficient."




                                            7
"This Rule permits inconsistency in both legal and factual allegations." Indep.

Enterprises Inc. v. Pittsburgh Water & Sewer Auth., 103 F.3d 1165, 1175 (3d Cir.

1997).

         WHEREFORE, on this Twentieth day of February in 2020, IT IS

HEREBY ORDERED that Defendants Abbott Vascular, Inc. and Abbott

Laboratories' Motion to Dismiss (D.I. 29) is DENIED.

      IT IS SO ORDERED.
